DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.
	The amendment on 3/23/21 has been entered; however the application is still not in condition for allowance for following reasons:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9, 12-13, it is unclear which common source line being claimed and as shown in the drawing. For example, the specification, see [0030-0033], [0050], [0054], etc., describes that there are two different lines ACT and RNLF and either one could be called “a common source line”, but Fig. 2 also shows both these “common source lines” located at either end (top or bottom) of the sense amplifier 212/216 for example. Thus, since there are two different common source lines at two different locations, the claim language is now confusing with respect to which particular “common source line” of the two lines that these claims refer to? 
	However, if these claims intend to recite any or either of these two common source lines, then the usage of “first common source line” and/or the “second common source line” should be clearly recited instead to avoid confusion to a general claim reader as well as to be consistent with the original disclosure. For the purpose of examination, the examiner now tentatively assume that these claims originally call for either/both of these common source lines (ACT & RNLF) shown at top & bottom locations, and examiner will interpret these language meaning for the prior art searching.
	Additionally, in both claim 1 & 9, lines 2-4 recite that the gates of 1st/2nd transistors are operably coupled to the 1st/2nd bit lines respectively. However, from the figures 2 & 4, these 1st/2nd bit lines (see lines 208/210 in Fig. 2 as one example) are not seen as operably coupled to any gates of any transistors (i.e., see gates of adjacent transistors QS3/QS7 or QS4/QS8) at all? These bit lines only operably coupled to source/drain of these transistors as shown in the drawings. Thus, appropriate clarification or amendment is required.
	Other claims are tentatively rejected as being dependent upon the rejected claims above as well.
	
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
.

3.	Claims 18 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamura (US 10,839,871) or Venkata (US 10,811,061).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 18 & 20, Kawamura (see Fig. 3) clearly shows a sense amplifier apparatus including a cross-coupled pair of transistors (310/311) and a compensation pair of transistors (331/332), and the compensation pair of transistors are operably coupled in series with the cross-coupled pair transistors 
 Claims 18 & 20, Venkata (see Fig. 6) clearly shows a sense amplifier apparatus including a cross-coupled pair of transistors (132) and a compensation pair of transistors (129), and the compensation pair of transistors are operably coupled in series with the cross-coupled pair transistors (310/311) in between the cross-coupled pair (310/311) and a common source line (or SANCS line). See col. 6-7 for more details. Also, Fig. 1 shows the memory interface between a cell array (14) and an I/O interface 32 couples to an external processor device, if any, as also well-known design choice to a skilled person in this art as well.

4.	Claim 19 is objected as being dependent upon claim 18 but tentatively contain allowable subject matter over prior arts of record for other features not clearly suggested nor seen elsewhere at this time.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827